DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [JP 04-031359].
Regarding claim 13:  [JP, 1359] discloses a gear mechanism comprising:
a gear shaft (5) rotatable about a central axis extending in a vertical direction;
a gear (2) perpendicular to the gear shaft and extending radially outward; and
a gear bearing (9) on an outer circumferential surface of the gear shaft (5) to rotatably support the gear; the gear includes: a contact surface ( see fig 1) to be in contact with a lower end surface of the gear bearing (9); and a recessed housing portion (72) recessed in a downward direction relative to the contact surface.
Regarding claim 14 :  [JP, 1359] discloses wherein a plurality of the contact surfaces are provided; and the recessed housing portion includes spaced recessed housing portions (72) alternating with the contact surfaces (8) in a circumferential direction.
Regarding claim 15:  [JP, 1359] discloses wherein the gear includes:

Regarding claim 16:  [JP, 1359] discloses wherein the gear includes a stopper (3) to cover the expanding recessed portions (71) and the extending housing groove (82) on a radially outer side and projecting in an upward direction ( see fig 2).
Regarding claim 17 :  [JP, 1359] discloses wherein the gear shaft includes a contact portion (3. 72) to be in contact with the gear bearing, and a non- contact portion ( 8) to be out of contact with the gear bearing.
Regarding claim 18:  [JP, 1359] discloses wherein the non- contact portion (8)  is a flat portion defined in the outer circumferential surface of the gear shaft and extending up to the gear along the vertical direction ( see side view fig 2) .
Regarding claim 19 :  [JP, 1359] discloses wherein the non- contact portion (8) includes a groove portion recessed radially inward relative to the contact portion (3) and extending up to the gear along the vertical direction.
Regarding claim 20:  [JP ,1359] discloses wherein the recessed housing (72) portion is connected to the non-contact portion (see fig 1).
Regarding claim 21:  [JP ,1359] discloses wherein the recessed housing portion (72) is connected to the gear shaft ( see fig 1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over [JP 04-031359] in view of Kimura [US Pub# 2005/0215375].

Regarding claims 22-24: [JP, 1359] does not explicitly disclose that wherein the gear shaft is made of a resin; and the gear bearing is made of a metal, a motor mechanism comprising the gear mechanism, and an electrical appliance comprising the gear mechanism. However Kimura shows a the gear bearing is made of a metal [0049], A motor mechanism (5) comprising the gear mechanism, and An electrical appliance comprising the gear mechanism.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling to have made gear bearing from metal and the gear shaft from resin or any other suitable material that increase durability of the gear mechanism.


    PNG
    media_image1.png
    626
    929
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    500
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658